       Case 1:20-cv-01004-ER-KHP Document 15
                                          14 Filed 08/10/20 Page 1 of 2




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                     August 10, 2020


BY ECF                                                                                      08/10/2020
Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Diana C. Vidal o/b/o Chanel Vidal v. Saul
                                  20 Civ. 1004 (ER) (KHP)

Dear Judge Parker:

         The administrative record is due to be filed in the above-referenced Social Security case
on August 13, 2020. We write respectfully to request that the time to file the record be
adjourned for 60 days, until October 13, 2020. The reason for this request is that due to the
pandemic, almost all Social Security Administration (“SSA”) employees are teleworking, and
because the record is this case is a paper record, it cannot be prepared remotely. SSA has
advised us that when it is safe for personnel to return to their offices, they will prioritize
preparation of records based on receipt dates, with the oldest receipt dates processed first, and
that it continues to explore all options available to complete preparation of records during the
pandemic.

       We have explained the reason for the delay to the plaintiff, who is proceeding pro se, but
she has not agreed to the adjournment request, stating that it is not her issue that SSA is not
prepared despite the virus. One prior adjournment was granted in this case.

      APPLICATION GRANTED: Defendant's deadline to the file administrative
      record is hereby extended to October 13, 2020. The Clerk of Court is requested to
      mail a copy of this endorsement Pro se Plaintff.




                                                                                        08/10/2020
      Case 1:20-cv-01004-ER-KHP Document 15
                                         14 Filed 08/10/20 Page 2 of 2

                                                                              Page 2


      We appreciate the Court’s consideration of this request.

                                           Respectfully,

                                           AUDREY STRAUSS
                                           Acting United States Attorney


                                    By:            s/ Susan D. Baird
                                           SUSAN D. BAIRD
                                           Assistant United States Attorney
                                           tel. (212) 637-2713
                                           Susan.Baird@usdoj.gov



cc:   By Mail and Email

      Diana C. Vidal
      2505 Aquaduct Avenue, Apt. 3H
      Bronx, NY 10468

      RVidal1973@gmail.com
